DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements submitted on 2/08/2021 and 2/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Allowable Subject Matter
Claims 10-13, 15-16, 20-21, 23, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record determined from an Examiner’s search is Itakura (U.S. Patent Publication No. 20090016622 A1) (hereinafter Itakura).  As cited in prior actions, Itakura discloses dividing an image frame into a plurality of tiles, encoding such that each tile can be independently decoded, and providing a header including configuration information of each tile wherein the configuration information includes information regarding the size of the tile, and the position of the tile relative to a reference grid.  Particular areas or tiles are able to be selected to generate new image frame information based on the configuration information of each tile.
Segall (U.S. Patent Publication No. 20130016786 A1) (hereinafter Segall) discloses signaling a given number of markers in a bitstream which define the location of an independently decodable tile area, wherein a number of markers being signaled in a bitstream or being defined with a profile or level that correlates to the starting location of a tile in a picture.  Markers are signaled, but not for every tile in the bitstream, which facilitates parallelism between encoding and decoding.
Hannuksela et al. (U.S. Patent Publication No. 20140003489 A1) (hereinafter Hannuksela discloses signaling parameters in a sequence parameter set as an SEI message, including parameters 
However, the cited prior art fails to teach or render obvious the following combination of elements in independent claims 10, 20, 23, and 25: “acquiring, by the decoder, a to-be-decoded picture from the to-be-decoded picture sequence and an auxiliary message corresponding to the to-be-decoded picture, wherein the auxiliary message is comprised in the supplemental enhancement information (SEI) and comprises level information defined for an independently decodable area of the to-be-decoded picture;” and “determining, by the decoder, performance of the decoder meets a performance requirement according to the level information defined for an independently decodable area of the to-be-decoded picture;” 
Thus, Applicant’s amendments and arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.  The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language.  Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Examiner, Art Unit 2486